(El Dorado)
(99-1069656)

THIS INSTRUMENT CONTAINS INDEMNIFICATION PROVISIONS AND
PROVISIONS LIMITING LENDER’S LIABILITY FOR NEGLIGENCE

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (“Agreement”) is made as of the 1st day
of November, 2007 by APARTMENT REIT VILLAS OF EL DORADO, LLC, a Delaware limited
liability company (“Borrower”), and NNN APARTMENT REIT, INC., a Maryland
corporation (individually, “Principal”, Borrower and Principal hereinafter
individually and collectively referred to as “Indemnitor”), for the benefit of
THE BANK OF NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF MORGAN STANLEY CAPITAL I INC., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2007-IQ14, having an address at c/o Capmark
Finance Inc., 116 Welsh Road, Horsham, Pennsylvania 19044 (“Indemnitee”) and
other Indemnified Parties (as hereinafter defined).

RECITALS

A. Borrower is the current fee owner of that certain real property located in
the City of McKinney, County of Collin and State of Texas, known as Villas of El
Dorado and more particularly described in Exhibit A attached hereto (said real
property, together with any real property hereafter encumbered by the lien of
the Security Instrument (as defined in the Note), being herein collectively
referred to as the “Land”, the Land, together with all structures, buildings and
improvements now or hereafter located on the Land, being collectively referred
to as the “Property”).

B. Indemnitee is the current holder of a loan (“Loan”) assumed by Borrower in
the original principal amount of $13,600,000.00, evidenced by a certain
promissory note dated November 29, 2006 in the principal amount of
$13,600,000.00 made by El Dorado, LLC, a Texas limited liability company
(“Original Borrower”) to the order of Royal Bank of Canada, a Canadian chartered
bank (“Note”) and secured by, among other things, the Security Instrument which
will encumber the Property.

C. Pursuant to that certain Agreement of Assumption and Modification of Security
Instrument and Other Loan Documents dated as of the date hereof (the “Assumption
Agreement”), Indemnitee consented to the transfer of the Loan from Original
Borrower to Borrower (the “Transfer”)

D. Indemnitee is unwilling to consent to the Transfer unless Indemnitor agrees
to provide the indemnification, representations, warranties, and covenants and
other matters described in this Agreement for the benefit of the Indemnified
Parties.

E. Principal will derive substantial benefit from the Loan. Indemnitor enters
into this Agreement to induce Indemnitee to consent to the Transfer.

CERTAIN DEFINED TERMS

As used in this Agreement, the following terms shall have the following
meanings:

“Business Day” means a day on which commercial banks are not authorized or
required by law to close in New York, New York.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Law” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide, and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Law” also includes, but is
not limited to, any present and future federal, state and local laws, statutes,
ordinances, rules, regulations and the like, as well as common law: conditioning
transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of the property; requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Property to any governmental authority or other
person or entity, whether or not in connection with transfer of title to or
interest in property; imposing conditions or requirements in connection with
permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Property; and relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

“Hazardous Substances” includes but is not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
mold, polychlorinated biphenyls, lead, radon, radioactive materials, flammables
and explosives.

“Indemnified Parties” includes Indemnitee, any person or entity who is or will
have been involved in the origination of the Loan, any person or entity who is
or will have been involved in the servicing of the Loan, any person or entity in
whose name the encumbrance created by the Security Instrument is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan, including, but not limited to, custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties.

“Legal Action” means any claim, suit or proceeding, whether administrative or
judicial in nature.

“Losses” includes any liabilities, obligations, claims, demands, damages,
penalties, causes of action, losses, fines, costs and expenses (including
without limitation reasonable attorneys’ fees and expenses).

“Release” includes but is not limited to any release, deposit, discharge,
emission, leaking, leaching, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing or other movement of Hazardous
Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action; any activity to clean up, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance; any actions to prevent, cure or
mitigate any, Release of any Hazardous Substance; any action to comply with any
Environmental Laws or with any permits issued pursuant thereto; any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Indemnified Parties as follows:

1. Environmental Representations and Warranties. To the best of Indemnitor’s
knowledge, (a) there are no Hazardous Substances or underground storage tanks
at, in, on or under the Property, except those that are both (i) in compliance
with all Environmental Laws and with permits issued pursuant thereto and
(ii) fully disclosed to Indemnitee in writing pursuant to the written report(s)
resulting from the environmental assessment(s) of the Property delivered to
Indemnitee (such report(s) are identified in Exhibit B attached hereto and are
referred to below collectively as the “Environmental Report”); (b) there are no
past, present or threatened Releases of Hazardous Substances at, in, on, under
or from the Property except as described in the Environmental Report; (c) there
is no threat of any Release of Hazardous Substances migrating to the Property
except as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property, except as described in the Environmental
Report; (e) Indemnitor does not know of and has not received any written notice
or other communication from any person or entity (including but not limited to a
governmental entity) relating to Hazardous Substances or Remediation thereof, of
possible liability of any person or entity pursuant to any Environmental Law, of
other environmental conditions in connection with the Property, or regarding any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; and (f) Indemnitor has truthfully and fully provided to
Indemnitee in writing any and all information relating to conditions at, in, on,
under or from the Property that is known to any Indemnitor and that is contained
in the files and records of any Indemnitor, including, but not limited to, any
reports relating to Hazardous Substances at, in, on, under or from the Property
and/or to the environmental condition of the Property.

2. Environmental Covenants. Indemnitor covenants and agrees that: (a) all uses
and operations on or of the Property by Indemnitor or any other person or entity
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no intentional Releases of Hazardous Substances at,
in, on, under or from the Property by Indemnitor or anyone controlled by,
controlling or under common control with Indemnitor; (c) Indemnitor shall keep
the Property free and clear of all liens and other encumbrances imposed pursuant
to any Environmental Law, whether due to any act or omission of Indemnitor or
any other person or entity (“Environmental Liens”); (d) Indemnitor shall, at its
sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property
pursuant to any written request of Indemnitee (provided that such request is
made based upon Indemnitee’s reasonable belief that there are Hazardous
Substances at, in, on, under or from the Property which are not in compliance
with Environmental Laws) and share with Indemnitee the reports and other results
thereof, and Indemnitee and the other Indemnified Parties shall be entitled to
rely on such reports and other results thereto (e) Indemnitor shall, at its sole
cost and expense, comply with all reasonable written requests of Indemnitee to
(i) reasonably effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) at, in, on, under or from the
Property; (ii) comply with any Environmental Law; (iii) comply with any
directive from any governmental authority; and (iv) take any other reasonable
action necessary or appropriate for the protection of human health or the
environment; and (f) Indemnitor shall immediately notify Indemnitee in writing
of (i) any presence or Releases or threatened Releases of Hazardous Substances
at, in, on, under, from or migrating towards the Property; (ii) any
non-compliance with any Environmental Laws related in any way to the Property;
(iii) any actual or potential Environmental Lien; (iv) any required or proposed
Remediation of environmental conditions relating to the Property; and (v) any
written or oral notice or other communication of which any Indemnitor becomes
aware from any source whatsoever (including but not limited to a governmental
entity) relating in any way to environmental conditions in connection with the
Property or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement.

3. Indemnified Parties’ Rights/Cooperation and Access. Indemnitor shall
cooperate with and provide access to the Property to Indemnified Parties and any
person or entity designated by Indemnified Parties to assess any and all aspects
of the environmental condition of the Property and its use, including but not
limited to conducting any environmental assessment or audit (the scope of which
shall be determined in Indemnitee’s sole and absolute discretion) and taking
samples of soil, groundwater or other water, air or building materials, and
conducting other invasive testing. Except as otherwise provided in Section 5.4
of the Security Instrument, with respect to any assessment or audit requested by
Indemnitee following the occurrence of an Event of Default or based upon
Indemnitee’s reasonable belief that there are Hazardous Substances at, in, on,
under or from the Property which are not in compliance with Environmental Laws,
all such investigations shall be performed at Indemnitor’s sole cost and
expense.

4. INDEMNIFICATION. INDEMNITOR COVENANTS AND AGREES, AT ITS SOLE COST AND
EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT
OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING (EXCEPT TO THE
EXTENT THE SAME RELATE SOLELY TO HAZARDOUS SUBSTANCES FIRST INTRODUCED TO THE
PROPERTY BY ANYONE OTHER THAN INDEMNITOR OR ITS RESPECTIVE AGENTS OR EMPLOYEES
FOLLOWING THE FORECLOSURE OF THE SECURITY INSTRUMENT (OR THE DELIVERY AND
ACCEPTANCE OF A DEED IN LIEU OF SUCH FORECLOSURE), THE EXPIRATION OF ANY
APPLICABLE RIGHT OF REDEMPTION AND THE OBTAINING BY THE PURCHASER AT SUCH
FORECLOSURE SALE OR GRANTEE UNDER SUCH DEED OF POSSESSION OF THE PROPERTY):
(A) THE PAST, PRESENT OR FUTURE PRESENCE, RELEASE OR THREATENED RELEASE OF ANY
HAZARDOUS SUBSTANCES AT, IN, ON, UNDER OR FROM THE PROPERTY; (B) ANY PAST,
PRESENT OR THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAWS (OR
PERMITS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH THE
PROPERTY OR OPERATIONS THEREON; (C) ANY LEGAL OR ADMINISTRATIVE PROCESSES OR
PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY CONNECTED WITH ANY MATTER
ADDRESSED IN THIS AGREEMENT; (D) ANY PERSONAL INJURY, WRONGFUL DEATH, OR
PROPERTY OR OTHER DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW
THEORY CONCERNING HAZARDOUS SUBSTANCES; AND (E) ANY MISREPRESENTATION OR
INACCURACY IN ANY REPRESENTATION OR WARRANTY OR MATERIAL BREACH OR FAILURE TO
PERFORM ANY COVENANTS OR OTHER OBLIGATIONS IN THIS AGREEMENT OR ANY COVENANTS OR
OTHER OBLIGATIONS IN THE SECURITY INSTRUMENT WHICH ARE RELATED TO HAZARDOUS
SUBSTANCES OR ENVIRONMENTAL LAW.

5. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend, and provide legal
representation for such Indemnified Party with respect to any of the matters
referenced in Section 4 above (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals approved by
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them with respect to such matters, and, at the
option of Indemnified Parties, their attorneys shall control the resolution of
such matters. Upon demand, Indemnitor shall pay or, in the sole and absolute
discretion of Indemnified Parties, reimburse Indemnified Parties for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

6. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Security Instrument or any of the other Loan Documents (as defined in
the Security Instrument).

7. Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral and without
first having recourse to the Note, the Security Instrument or any other Loan
Documents or any of the Property, through foreclosure proceedings or otherwise.
Nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing or exercising any power of sale under the Security Instrument, or
exercising any other rights and remedies thereunder.

8. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale or
delivery of a deed in lieu of foreclosure of the Security Instrument.

9. Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
30 days of such demand, shall bear interest at a per annum rate equal to the
Default Rate (as defined in the Note).

10. Waivers. (a) Indemnitor hereby waives (i) any right or claim, of right to
cause a marshalling of any Indemnitor’s assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) all rights and remedies
accorded by applicable law to Indemnitor except any rights of subrogation which
Indemnitor may have, provided that the indemnity provided for hereunder shall
neither be contingent upon the existence of any such rights of subrogation nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of such subrogation rights
including, without limitation, any claim that such subrogation rights were
abrogated by any acts of Indemnitee or other Indemnified Parties; (iii) any
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
other Indemnified Parties; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, notice or demand; and (vi) all homestead exemption rights against
the obligations hereunder (to the extent applicable) and the benefits Of any
statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.

(b) INDEMNITOR HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE NOTE, THE
SECURITY INSTRUMENT, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS GOVERNING THE
LOAN OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION
THEREWITH.

11. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such persons responsible for
the presence of any Hazardous Substances at, in, on, under or from the Property
or otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.

12. Transfer of Loan. Indemnitee may, at any time, sell, transfer or assign the
Loan, the Note, the Security Instrument, this Agreement and the other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”). Indemnitee may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
Securities or any credit rating agency rating such Securities (the foregoing
entities hereinafter collectively referred to as the “Investor”) and each
prospective Investor all documents and information (including but not limited to
financial information) which Indemnitee now has or may hereafter acquire
relating to Indemnitor and the Property, whether furnished by Indemnitor or
otherwise, as Indemnitee determines necessary or desirable. In connection with
any such sale, transfer or assignment of the Loan, Indemnitor further agrees
that upon request by Indemnitee, Indemnitor shall, within 15 days after request
by Lender, enter into such amendments or modifications to this Agreement or any
of the other Loan Documents, as applicable, as may be reasonably required by
Indemnitee in order to facilitate any such sale, transfer or assignment without
impairing Indemnitor’s rights or increasing Indemnitor’s obligations hereunder
or under any of the other Loan Documents.

13. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given and shall be effective for all purposes
(i) upon delivery, if delivered in person, (ii) one Business Day after having
been deposited for overnight delivery with any reputable overnight courier
service, (iii) three Business Days after having been deposited in any post
office or mail depository regularly maintained by the U.S. Postal Service and
sent by registered or certified mail, postage prepaid, return receipt requested,
or (iv) if by telecopy, upon transmittal to the recipient’s telecopy number. All
such communications shall be mailed, sent or delivered, addressed to the party
for whom it is intended at its address set forth in the Assumption Agreement.

14. Submission to Jurisdiction. With respect to any claim or action arising
hereunder, Indemnitor (a) irrevocably submits to the nonexclusive jurisdiction
of the courts of the State in which the Property is located and the United
States District Court located in the county in which the Property is located and
appellate courts from any thereof, (b) irrevocably waives any objection which it
may have at any time to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any such court and
(c) irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

15. No Third-Party Beneficiary. The terms of this Agreement are for the sole and
exclusive protection and use of Indemnified Parties. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party. It is agreed that those
persons and entities included in the definition of Indemnified Parties are not
such excluded third party beneficiaries.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument arid all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement or any counterpart hereof shall not relieve the other
signatories from, their obligations hereunder.

17. No Oral Change. This Agreement and any provisions hereof may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

18. Headings. The headings and captions of the various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

19. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every person or
entity comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
arty Indemnitor may be assigned except with the written consent of Indemnitee.
Each reference herein to the term “Indemnitee” shall be deemed to include its
successors and assigns. This Agreement shall inure to the benefit of Indemnified
Parties and their respective successors and assigns.

20. Joint and Several Liability. If Indemnitor consists of more than one person
or entity, the obligations and liabilities of each such person hereunder are
joint and several.

21. Release of Liability. Any one or more parties liable under or pursuant to
this Agreement may be released without affecting the liability of any party not
so released.

22. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Security Instrument or the other Loan Documents or would otherwise have at
law or in equity.

23. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be illegal, invalid or
unenforceable in any respect, such provision shall be fully severable and shall
be ineffective to the extent of such illegality, invalidity or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

24. Governing Law. This Agreement shall be deemed to be governed, construed,
applied and enforced in accordance with the laws of the state in which the
Property is located and the applicable laws of the United States of America.

25. Attorneys’ Fees. For purposes of this Agreement, the term “attorneys’ fees”
shall include any and all reasonable attorneys’, paralegal and law clerk fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Indemnitee in
protecting its interest in the Property, the Leases (as such term is defined in
the Security Instrument) and the Rents (as such term is defined in the Security
Instrument) and enforcing its rights hereunder.

26. Miscellaneous. Whenever pursuant to this Agreement (i) Indemnitee exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Indemnitee, or (iii) any other decision or determination
is to be made by Indemnitee, the decision of Indemnitee to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by. Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

Signature Page Follows

1

IN WITNESS WHEREOF, this Agreement has been executed and delivered by Indemnitor
and is effective as of the day and year first above written.



    INDEMNITOR: BORROWER:

APARTMENT REIT VILLAS OF EL DORADO, LLC, a Delaware limited liability company



      By: NNN Apartment REIT Holdings, L.P., a Virginia limited partnership, its
sole member



      By: NNN Apartment REIT, Inc., a Maryland corporation, its general partner

By: /s/ S. Jay Olander
Name: S. Jay Olander
Title: Chief Executive Officer


PRINCIPAL:

NNN APARTMENT REIT, INC., a Maryland corporation

By: /s/ S. Jay Olander
Name: S. Jay Olander
Title: Chief Executive Officer


2